NOT FOR PUBLICATION                           FILED
                                                                         DEC 20 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT LEE EMERY, Jr.,                          No. 21-35283

                Plaintiff-Appellant,            D.C. No. 2:20-cv-01691-MC

 v.
                                                MEMORANDUM*
MICHAEL GOWER, Assistant Director of
Operations, Oregon Department of
Corrections (ODOC), in their individual and
official capacities; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Oregon state prisoner Robert Lee Emery, Jr., appeals pro se from the district

court’s judgment dismissing his action alleging claims under 42 U.S.C. § 1983 and

the Americans with Disabilities Act (“ADA”). We have jurisdiction under 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo a dismissal for failure to state a claim under

28 U.S.C. §§ 1915A and 1915(e)(2)(B)(ii)). Byrd v. Maricopa County Bd. of

Supervisors, 845 F.3d 919, 922 (9th Cir. 2017); Barren v. Harrington, 152 F.3d

1193, 1194 (9th Cir. 1998) (order). We affirm in part, reverse in part, and remand.

      The district court properly dismissed Emery’s § 1983 claims because Emery

failed to allege facts sufficient to state a plausible claim. See Hebbe v. Pliler, 627

F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are construed liberally,

a plaintiff must allege facts sufficient to state a plausible claim); see also

Christopher v. Harbury, 536 U.S. 403, 415 (2002) (an access-to-courts claim

requires plaintiff to plead actual injury); Krainski v. Nev. ex rel. Bd. of Regents of

Nev. Sys. of Higher Educ., 616 F.3d 963, 970 (9th Cir. 2010) (a claim for

procedural due process requires a “deprivation of a constitutionally protected

liberty or property interest”); Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir.

2005) (a First Amendment retaliation claim in the prison context requires a

plausible allegation that adverse actions were taken because of protected conduct);

Lee v. City of Los Angeles, 250 F.3d 668, 686-87 (9th Cir. 2001) (an equal

protection claim requires plaintiff to allege plausibly that defendants were

motivated by discriminatory animus).

      The district court dismissed Emery’s ADA claim because Emery failed to

allege facts sufficient to show that he was denied prison services, programs, or



                                            2                                    21-35283
activities because of his alleged mental health impairments or that the prison

refused all accommodations for his alleged disabilities. However, Emery alleged

that he has been diagnosed with severe mental illness, which prevents him from

working in the law library at most times, and that defendants discriminated against

him by denying him adequate accommodations. Specifically, he alleges that the

portable word processor provided to him is significantly worse than the law library

computers and that the two hours of law library time reserved for inmates in the

mental health unit are not sufficiently quiet or not regularly provided. He also

alleges that the prison could provide quiet rooms and library resources in the

Mental Health Unit. Liberally construed, these allegations “are sufficient to

warrant ordering [defendants] to file an answer.” Wilhelm v. Rotman, 680 F.3d

1113, 1116 (9th Cir. 2012); see also Payan v. L.A. Cmty. Coll. Dist., 11 F.4th 729,

737-39 (9th Cir. 2021) (setting forth the elements of an ADA claim). We therefore

reverse the judgment on this claim only and remand for further proceedings.

      The district court did not abuse its discretion in denying Emery’s motion to

appoint counsel because Emery did not demonstrate exceptional circumstances.

See Agyeman v. Corr. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004) (setting

forth standard of review and requirements for appointment of counsel).

      We reject as meritless Emery’s contention that the district court was biased.

      We do not consider matters not specifically and distinctly raised and argued



                                          3                                      21-35283
in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions (Docket Entry Nos. 4, 5, and 7) are denied.

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                         4                                  21-35283